In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Westchester County (Edlitz, J.), entered February 9, 2004, which denied his objections to an order of the same court (Kava, S.M.), entered November 17, 2003, which, after a hearing, granted the mother’s petition to compel him to pay for two thirds of the subject child’s college tuition expenses.
Ordered that the order is affirmed, with costs.
Contrary to the father’s contentions, the evidence shows that the mother sufficiently consulted with him before making the determination that their daughter would attend Boston College, and that the father impliedly acquiesced in the choice thereof. Accordingly, there was sufficient compliance with the terms of the judgment of divorce, and the Family Court properly denied the father’s objections to the order directing him to pay two-thirds of the subject child’s college tuition expenses in accordance with the judgment of divorce (see Hartle v Cobane, 228 AD2d 756 [1996]; Matter of Dzierson v Dzierson, 173 Misc 2d 490 [1997]; cf. Pollack v Pollack, 276 AD2d 613 [2000]; Levenson *702v Levenson, 166 AD2d 592 [1990]). Florio, J.P., Smith, Rivera and Fisher, JJ., concur.